DETAILED ACTION
Response to Arguments
Applicant's arguments filed 07/02/2020 have been fully considered but they are not persuasive. Applicant argues that the combination of currently applied art (Portman and Hopson) fails to teach or suggest wherein the microprocessor is configured to engage in communications, utilizing a fixed number of communication channels, via the network; wherein, a first portion of the fixed number of communication channels are allocated for communications with customer communication devices; and wherein, a second portion of the fixed number of communication channels are allocated for communications with agent communication devices as recited in Claim 1.
The Examiner respectfully disagrees. In paragraph [0018], Portman indicates that the invention may be applicable to customer services representative (CSR) in an enterprise, bank employees tasked with customer interaction, or a department in a medical facility interacting with patients. In paragraph [0019], Portman describes a contact center employing a large number of agents and their respective agent devices serving or interacting with hundreds on customers using customer devices. 
Additionally, paragraph [0007] of Hopson describes defining a minimum floor of reserved channels that are always available for calls to that rate center, while keeping a (usually larger) set of channels that can be shared among customers. The combined teachings of Portman and Hopson make it clear that a first portion of communication channels are being utilized by agent communication devices and a second portion of communication channels are being utilized by customer communication devices allowing for customers to communicate with agents. In 
In paragraph [0031], Hopson indicates that one of the channel manager responsibilities is to determine if a call would cause the enterprise channel limit. This is evidence of a maximum number of channels for an enterprise. In paragraph [0036], Hopson describes the configuration of an enterprises channel limit which defines the number of channels that may be utilized by the enterprise. From this it is clear that the fixed number of communication channels are defined (Hopson: Paragraphs [0031] and [0036]) and a first and second portion of those defined channels are utilized by agent and customers respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587.  The examiner can normally be reached on Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/KHARYE POPE/Examiner, Art Unit 2652                                                                                                                                                                                                        
/ANTIM G SHAH/Primary Examiner, Art Unit 2652